DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 20, the program is embodied on a computer readable medium.  Said medium is interpreted to include non-statutory subject matter such as carrier waves, signals, and communication media because carrier waves, signals, and communication media store data within the wave, signal, or media.  The Examiner encourages Applicant to amend the claims and specification with explicit arguments that the medium is “non-transitory” or “non-transmissible.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6, 10 and 19, each recites ‘and/or’. It is not clear which conjunction the claims need to use. The applicant needs to clarify the uncertainty in a future amendment. For examination purpose, conjunction ‘or’ is used.
Claims 10 and 19 recites "before the sending a first beam failure recovery request message to a network-side device by using a first resource" (Emphasis added). The underlined feature has been recited in claims 1 and 11, respectively. Thus this antecedent basis issue needs to be corrected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-7, 10-11, 13, 15-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0274098, “Cheng”) in view of Deogun et al. (US 2020/0404638, “Deogun”).
Examiner’s note: in what follows, references are drawn to Cheng unless otherwise mentioned.

With respect to independent claims:
Regarding claim 1, a beam failure recovery method in a multi-carrier system, applied to user equipment UE, wherein the method comprises: 
when determining that a beam failure event occurs on a carrier corresponding to a first cell ([0050 and Fig. 1] “As shown in FIG. 1, in action 110, when the UE 102 identifies that the quality of all serving PDCCHs are below the predetermined threshold, a beam failure is declared by the UE 102.”, and [0056] “The UE 102 may determine in which SCell(s) to perform BFR based on the measured results of all configured reference signals (e.g., channel state information reference signal(s) (CSI-RS(s)) or synchronization signal block(s) (SSB(s)))”) and a condition for triggering sending of a beam failure recovery request is met ([0050 and Fig. 1] “A beam failure recovery procedure may be trigger when the quality of all of the serving PDCCHs are lower than a predetermined threshold.”), sending a first beam failure recovery request message to a network-side device ([0051 and Fig. 1] “In action 130, the UE 102 sends a beam failure recovery request (BFRQ) to the BS.”) by using a first resource ([0051 and Fig. 1] “In action 120, the UE 102 monitors all candidate RSs to select a new qualified beam for recovery.”), 
wherein the first beam failure recovery request message comprises first indication information, and the first indication information is used to indicate the first cell (This will be discussed in view of Deogun.); and 
receiving a beam failure recovery request response message from the network-side device ([0051 and Fig. 1] “the UE 102 monitors for a BFRQ Response. In action 140, the UE 102 receives the BFRQ Response.”).
It is noted that while disclosing a BFR procedure, Cheng does not specifically teach about a BFRQ including cell information. It, however, had been known before the effective filing date of the instant application as shown by Deogun as follows;
the first beam failure recovery request message comprises first indication information, and the first indication information is used to indicate the first cell ([Deogun, 0257] “the beam recovery request contains identity of the candidate beam(s) of SCell (e.g. SS block index or CSI-RS resource index). SCell identity can indicated to network using implicit method … or by explicitly including SCell information in the beam recovery request (e.g. cell index, physical cell identity, carrier information of SCell, beam group identity of candidate beam, CSI-RS resource identity of candidate beam).”)
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Cheng by using the features of Deogun in order to ensure communication beams to be aligned during data communication such that “to provide a mechanism for User Equipment (UE) to perform beam management procedures including beam measurement, beam reporting, beam recovery and beam failure for primary and secondary cell” [Deogun, 0005]. 

Regarding claim 11, it is user equipment (UE) claim corresponding to the method claim 1 except “a processor, a memory, and a computer program that is stored in the memory and capable of running on the processor, wherein when the computer 

Regarding claim 20, it is a computer-readable storage medium corresponding to the method claim 1 except “the computer-readable storage medium stores a computer program, and when the computer program is executed by a processor” ([0102] “Memory 728 may include computer-storage media in the form of volatile and/or non-volatile memory. Memory 728 may be removable, non-removable, or a combination thereof. Exemplary memory includes solid-state memory, hard drives, optical-disc drives, and etc. As illustrated in FIG. 7, memory 728 may store computer-readable, computer-executable instructions 732 (e.g., software codes)”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claims 3 and 13, the method according to claim 1 and the UE according to claim 11, respectively, wherein the first indication information is index information of the first cell ([Deogun, 0257] “the beam recovery request contains identity of the candidate beam(s) of SCell (e.g. SS block index or CSI-RS resource index). SCell identity can indicated to network using implicit method … or by explicitly including SCell information in the beam recovery request (e.g. cell index…)”).

Regarding claims 5 and 15, the method according to claim 1 and the UE according to claim 11, respectively, wherein the first resource is an uplink resource (See Fig. 1 and [0051 and Fig. 1] “In action 120, the UE 102 monitors all candidate RSs to select a new qualified beam for recovery.”) in at least one cell in a first cell group ([0056] “The UE 102 may determine in which SCell(s) to perform BFR based on the measured results of all configured reference signals (e.g., channel state information reference signal(s) (CSI-RS(s)) or synchronization signal block(s) (SSB(s)))”), and the first cell group is a cell group formed by a plurality of cells ([0056] “the UE 102 may decide to perform BFR based on channel conditions of one or more SCells.”) corresponding to a plurality of carriers of the multi-carrier system ([0072] “In action 222, a UE may be configured to perform carrier aggregation on a PCell and one or more SCells.”).

Regarding claims 6 and 16, the method according to claim 1 and the UE according to claim 11, respectively, wherein the first resource is an uplink resource in at least one of bandwidth parts BWPs in a configured cell, the configured cell is a cell, in a first cell group, configured with a physical uplink control channel (PUCCH) resource and/or a physical random access channel PRACH resource ([0061] “beam failure recovery request (BFRQ) transmission on that SCell which may be transmitted on PRACH, PUCCH”), and the first cell group is a cell group formed by a plurality of cells ([0056] “the UE 102 may decide to perform BFR based on channel conditions of one or more SCells.”) corresponding to a plurality of carriers of the multi-carrier system ([0072] 

Regarding claims 7 and 17, the method according to claim 1 and the UE according to claim 11, respectively, wherein 
the first resource comprises a first signaling field, and the first signaling field is used to carry the first indication information; or 
the first resource comprises a first signaling field and a second signaling field, the first signaling field is used to carry the first indication information, the second signaling field is used to carry third indication information, and the third indication information is used to indicate that a beam failure event occurs ([Deogun, 0256] “UE can be configured by cellular network with one or more beam recovery request resources for one or more secondary cells (as shown in step 1504). Each beam recovery request resource is associated with an identity of the secondary cell, wherein the identity of the secondary cell comprises at least one of a secondary cell index, Absolute Radio Frequency Channel Number (ARFCN), physical cell identity, a secondary cell identity. Secondary cell identity can be either explicitly provided along with each beam recovery request resource configuration, or can be implicitly associated with beam recovery request resource by including beam recovery request resource configuration within a secondary cell configuration container, or by including beam recovery request resource configuration along with beam measurement resource configuration associated to the given secondary cell”).

Regarding claims 10 and 19, the method according to claim 1 and the UE according to claim 11, respectively, wherein before the sending a first beam failure recovery request message to a network-side device by using a first resource, the method further comprises: 
receiving configuration information from the network-side device ([0050 and Fig. 1] “The base station 104 configures a control channel (e.g., physical downlink control channel (PDCCH)) for the UE 102 to monitor for receiving downlink (DL) data via a control resource set (CORESET) configuration.”), 
wherein the configuration information comprises cell information and/or BWP information in which a second resource is located, and the second resource is a resource of a beam failure detection reference signal (BFD RS) that is sent by the network-side device ([0050 and Fig. 1] “The UE 102 monitors the quality of all the serving PDCCHs by measuring configured reference signals (RSs).”) and that is used to detect whether a beam failure occurs on each carrier in the multi-carrier system ([0050] “A beam failure recovery procedure may be trigger when the quality of all of the serving PDCCHs are lower than a predetermined threshold. In one implementation, the quality of a PDCCH may be represented by a pre-configured synchronization signal (SS) block. In another implementation, the quality of a PDCCH may be represented by a channel state information reference signal (CSI-RS).”); and 
detecting a BFD RS of each carrier in the multi-carrier system based on the cell information and/or the BWP information in which the second resource is located ([0055] “the UE 102 may select one or more SCell(s) based on Layer-1 reference signal received power (L1-RSRP) of the Radio Link Monitoring-Reference Signals (RLM-RSs) .

Claim(s) 9 rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0274098, “Cheng”) in view of Deogun et al. (US 2020/0404638, “Deogun”) and further in view of Shimoda et al. (US 2021/0168689, “Shimoda”).
Examiner’s note: in what follows, references are drawn to Cheng unless otherwise mentioned.
Regarding claims 9, it is noted that while disclosing a BFR procedure, Cheng does not specifically teach about a resource including SR. It, however, had been known before the effective filing date of the instant application as shown by Shimoda as follows;
the method according to claim 7, wherein at least one of the first signaling field, the second signaling field and the third signaling field is further configured to carry a scheduling request SR ([Shimoda, 0298] “The PUCCH may, for example, include information related to presence/absence of the SR, or may include information related to the BFRQ (for example, presence/absence of the BFRQ, or information related to a beam).”, and [Shimoda, 0307] “Information included in the PUCCH on which the SR and the BFRQ are multiplexed”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Cheng by using the features of Shimoda in order to ensure low latency and high reliability in wireless communications .

Allowable Subject Matter
Claims 2, 4, 8, 12, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HARRY H KIM/           Primary Examiner, Art Unit 2411